Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-13-00608-CV

      SMITH-REAGAN & ASSOCIATES, INC. d/b/a Smith-Reagan Insurance Agency,
                              Appellant

                                    v.
                              Fort Ringgold
       FORT RINGGOLD LIMITED, Pete Diaz III, Aaron Diaz and Monica Aguillon,
                                Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-02-343
                          Honorable Jose Luis Garza, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment in favor of
appellees is REVERSED and a take-nothing judgment against appellees is RENDERED.

       It is ORDERED that appellant recover its costs of appeal from appellees.

       SIGNED March 11, 2015.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice